DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, and species of example 51 (
    PNG
    media_image1.png
    116
    136
    media_image1.png
    Greyscale
) in the reply filed on January 22, 2021 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent necessary to determine patentability.  The elected species was found to be allowable.  Therefore, the examination of the Markush claims was extended.  Prior art was found that anticipates the Markush claims with respect to a nonelected species. Therefore, the claims were rejected and nonelected species were withdrawn from further consideration.  The claims were searched to the extent of the elected species and the nonelected species of 
    PNG
    media_image2.png
    202
    180
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    157
    190
    media_image3.png
    Greyscale
.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.
4.	Claims 11-16, 18, 25 and 27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on January 22, 2021.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on December 23, 2019 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 3, 4, 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitation "wherein the aryl or heteroaryl is optionally substituted with –NR2 or cyano.”  There is insufficient antecedent basis for this limitation in the claim.  The claim does not recite aryl or heteroaryl.
Claims 8 and 9 recite embodiments for “R1.”  There is insufficient antecedent basis for this limitation in the claim.  The claim from which these claims depend on (claim 6) does not recite R1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-4 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martino et al. (caplus an 2012:1519166).  The reference has a publication date of 2012 which antedates the instant claims having an effective filing date of June 28, 2018 and priority claim to foreign application dated June 28, 2017.
	The reference teaches IDO inhibitor compounds such as 
    PNG
    media_image3.png
    157
    190
    media_image3.png
    Greyscale
 and pharmaceutical compositions thereof.  The compound shown above corresponds to the instant claims in the following manner:  n=0; R1=alkyl substituted with Ra=C(O)O(R=alkyl).
8.	Claim(s) 1-9 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (caplus an 2016:1734501).  The reference has a publication date of 2016 which antedates the instant claims having an effective filing date of June 28, 2018 and priority claim to foreign application dated June 28, 2017.
	The reference teaches IDO inhibitor compounds such as 
    PNG
    media_image2.png
    202
    180
    media_image2.png
    Greyscale
 and pharmaceutical compositions thereof.  The compound shown above corresponds to the instant claims in the following manner:  n=1; R1=heterocyclyl substituted with Ra=alkyl; R2=halo.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626